Citation Nr: 1827084	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation or radio transmission radiation.

2.  Entitlement to service connection for actinic keratosis, to include as due to ionizing radiation or radio transmission radiation.

3.  Entitlement to service connection for hypertension, to include as due to ionizing radiation or radio transmission radiation.

4.  Entitlement to service connection for colon polyps, to include as due to ionizing radiation or radio transmission radiation.

5.  Entitlement to service connection for cataracts, to include as due to ionizing radiation or radio transmission radiation.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In February 2018, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1.  The Veteran's prostate cancer is etiologically related to his exposure to radio transmission radiation during active service.

2.  The Veteran's actinic keratosis is etiologically related to his exposure to radio transmission radiation during active service.

3.  The Veteran's hypertension is etiologically related to his exposure to radio transmission radiation during active service.

4.  The Veteran's colon polyps are etiologically related to his exposure to radio transmission radiation during active service.

5.  The Veteran's cataracts are etiologically related to his exposure to radio transmission radiation during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer has been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for actinic keratosis has been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for hypertension has been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for colon polyps has been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for cataracts has been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for prostate cancer, actinic keratosis, hypertension, colon polyps, and cataracts due to active service.  Specifically, he asserts that this disability is due his exposure to radio transmission radiation during his service.  See February 2018 Hearing Transcript.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

With regard to a current disability, the Veteran has diagnoses of prostate cancer, actinic keratosis, hypertension, colon polyps, and cataracts.  See October 2014 Private Medical Opinion; August 2013 VA Examination.  Thus, the first element of service connection is met as to all conditions on appeal.  See Shedden, supra.  

With regard to an in-service injury, the Veteran contends that his prostate cancer, actinic keratosis, hypertension, colon polyps, and cataract are due to his exposure to radio transmission radiation during his service.  The Veteran presented testimony and submitted documentation supporting his contention of radiation exposure.  In addition, the Veteran's DD-214 confirms that his military occupational specialty was communications center specialist during his service.  Thus, insofar as the Veteran's claim is based on radio transmission radiation, affording the Veteran the benefit of the doubt, the second element of service connection is met.  See id.

With regard to nexus, the Board finds that probative evidence of records supports a link between the Veteran's current conditions and service.

A private physician has provided favorable nexus opinions for the Veteran's prostate cancer, actinic keratosis, hypertension, colon polyps, and cataracts.  An October 2014 letter from "Dr. K. P." (initials used to protect privacy) noted that the physician had done research on high energy radio transmission waves/radiation before concluding that "there is at least as likely as not a connection between [the Veteran's] military exposures and current health concerns." 

The Veteran's medical records do not contain any negative nexus opinions regarding the Veteran's prostate cancer, hypertension, colon polyps, and cataracts.

The Board notes that an August 2013 VA examiner provided a negative nexus opinion regarding the Veteran's actinic keratosis.  However, the examiner did not discuss the Veteran's exposure to radio transmission radiation.  As such, the opinion is not probative with regard to the question of whether the Veteran's exposure to radio transmission radiation caused the Veteran's current conditions, and does not serve to counter Dr. K. P.'s favorable nexus opinion.  

In light of the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the final element of service connection is met for the Veteran's prostate cancer, actinic keratosis, hypertension, colon polyps, and cataracts.  Thus, an award of service connection is warranted for the Veteran's claims.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).












	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for actinic keratosis is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for colon polyps is granted.

Entitlement to service connection for cataracts is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


